DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/14/2022 is acknowledged. Applicant elected Group I drawn to a crystal comprising polymorph form of brequinar sodium salt and pharmaceutical composition comprising the crystal of brequinar sodium salt (now claims 1-7), without traverse in the reply to Restriction Requirement filed on 09/12/2022. Claims 8-20 to the non-elected Group stand withdrawn from consideration pursuant to 37 CFR 1.142(b). In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the X-ray powder diffraction patterns (XRPD) as described in the specification.  
The drawings are objected to because the XRPD figures are not of sufficient quality to permit examination.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a crystal comprising polymorphic form C of brequinar sodium salt” without provide sufficient information regarding the nature of “polymorph form C”. The specification does not include a crystal structure for form C, XRPD patterns for form C, or a labeled XRPD figures. Moreover, the specification teaches many polymorphic forms of brequinar, A-J, without distinctly define them.  As such, claim 1 does not apprise one of ordinary skill in the art of its scope.  
 	It is noted that the specification teaches:

    PNG
    media_image1.png
    93
    617
    media_image1.png
    Greyscale

	The specification further teaches:

    PNG
    media_image2.png
    87
    646
    media_image2.png
    Greyscale

	The examiner will interpret the claims consistent with the specification, polymorphic form C is stable brequinar sodium salt that contain brequinar sodium salt hydrate.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 2 are drawn to a crystal comprising polymorphic form C of Brequinar sodium salt, wherein according to the specification, polymorphic form C is the most stable form of Brequinar sodium salt [Spec. pg. 1, ln 17-18].  

One skilled in the art typically compares the powder x-ray pattern of the analyte to that of reference materials to establish the polymorphic identity. Given that every compound produces its own characteristic powder pattern owing to the unique crystallography of its structure, powder x-ray diffraction is the most powerful and fundamental tool for the specification of a polymorphic identity of an analyte.  However, the specification only recited that the inventors have identified ten distinct XRPD pattern without providing these patterns or providing a clear labeled XRPD figures:
 

    PNG
    media_image3.png
    202
    641
    media_image3.png
    Greyscale

[Spec. pg. 7, ln. 5-11].

It is furthermore noted that the instant specification discloses several other polymorph patterns (related to different batches) and refers to figure 4 to show an overlay of XRPD scans Patterns A-J of Brequinar sodium salt from batch PS04375-1-E-P4, however, the specification does not distinctly define these patterns, the preparation conditions for these patterns, and furthermore, figure 4 is unclear and unlabeled XRPD figure (see drawing objection).  
Brittain teaches that “For identification purposes, it is usually convenient to identify the angles of the 10 most intense scattering peaks in a powder pattern, and to then list the accepted tolerance ranges of these based on the diffractometer used for the determinations. The literature abounds with countless examples that illustrate how powder diffraction has been used to distinguish between polymorphs.  It is safe to state that one could not publish the results of a phase characterization study without the inclusion of XRDP (X-ray powder diffraction pattern) data.  Nowhere is this more crucial than in intellectual property controversies, where the different XRDP patterns of polymorphs are used for patentability purposes.  For example, two polymorphic forms of ibandronate sodium have been the subject of two United States patent applications, and although the XRDP of these are somewhat similar, a sufficient number of differences in scattering peak angles exist so as to permit their identification.  In the patent applications, some of the claims define the two polymorphs on the basis of five characteristic XRDP scattering peaks, which enables one to tabulate the data and determine whether or not a given sample of ibandronate sodium is within the scope of these XRDP claims,” (page 334, last two paragraphs).  
In summary, Brittain teaches that ten characteristic XRPD scattering peaks are required to characterize a given polymorph.
The instant claims and specification are silent in listing XRPD peaks or providing sufficient XRPD information.  As identified supra, the specification is not sufficient for distinctly claiming the subject matter regarded as the invention. For these reasons, instant claims 1 and 2 fails to comply with the written description requirement.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S. C. 102(a)(1) as being anticipated by L. Wu et al. (Pharmaceutical Development and Technology, 1996, 1:1, 43-49, “Wu”).

Wu disclose crystal forms of Brequinar sodium: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[Wu, pg. 44, Fig 1.]

Wu discloses the X-ray powder diffractometry (XRPD) to identify the differences in crystal structure of Brequinar sodium crystals [Wu, pg. 45, col. 2], see Figures 6 and 9.

The Brequinar polymorph form C is stable form of Brequinar sodium as defined by the specification:

    PNG
    media_image5.png
    119
    651
    media_image5.png
    Greyscale


Wu discloses three lots of Brequinar sodium, A, B, and C [Wu, pg. 44, col. 1]. Wu discloses a mixed XRPD pattern of hydrate and anhydrous of lot C which further converted to thermodynamically stable hemihydrate form at 75% relative humidity [Wu, pg. 49, col. 1].  

With regard to a pharmaceutical composition comprising a crystal form of Brequinar sodium salt, Wu discloses a composition of Brequinar sodium hemihydrate in water [Wu, pg. 46, col. 1]. 

The disclosure of Wu meets the limitation of claims 1 and 2. Wu disclosure also meets the limitation of independent claim 3 respecting a pharmaceutical composition comprising a crystal of Brequinar sodium salt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over A. Janzer et al. (WO 2017/037022 A1, 03/09/2017, “Janzer”) in view of L. Wu et al. (Pharmaceutical Development and Technology, 1996, 1:1, 43-49, “Wu”).

Janzer teaches a pharmaceutical composition comprising brequinar, or salt or solvate thereof, and a pharmaceutically acceptable carrier [Janzer, pg. 27, ln. 10-11], wherein brequinar salt is brequinar sodium due to the potency of brequinar sodium as DHOGH inhibitor [Janzer, pg. 44, ln. 1]. Janzer teaches that the term salt refers to a salt of a compound including hydrates [Janzer, pg. 12 ln. 8-10]. Janzer teaches that brequinar sodium salt may possess high crystallinity properties [Janzer, pg. 27, ln. 23-24]. Janzer teaches the preparation of brequinar sodium crystalline solid [Janzer, pg. 54, ln 20].

With regard to claims 5, 6, and 7, Janzer teaches a pharmaceutical composition comprising brequinar sodium [Janzer, pg. 27, ln. 10], wherein the composition is administered to the subject by at least one route selected from oral, topical, and intravenous [Janzer, pg. 31 ln. 30 – pg. 32 ln. 1]. 
Although Janzer teaches that brequinar sodium possess high crystallinity properties, Janzer does not teach a crystal polymorphic form of brequinar sodium, or use the polymorphic form in the above pharmaceutical composition, wherein at least 75% or at least 95% of the brequinar sodium salt is polymorphic form C. 

Wu disclose crystal forms of brequinar sodium: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[Wu, pg. 44, Fig 1.]


Wu teaches the X-ray powder diffractometry (XRPD) to identify the differences in crystal structure of Brequinar sodium crystals [Wu, pg. 45, col. 2], see Figures 6 and 9. Wu teaches three lots of Brequinar sodium, A, B, and C [Wu, pg. 44, col. 1], wherein lot C has higher crystallinity [Wu, pg. 47, col. 2]. Wu teaches a mixed XRPD pattern of hydrate and anhydrous of lot C which further converted to hemihydrate at 75% relative humidity [Wu, pg. 49, col. 1].  Therefore, Wu disclosure meets the limitations of claims 1 and 2. 
Wu teaches the formation of thermodynamically stable hemihydrate form of brequinar sodium which exhibited rapid dissolution rate and comparable water solubility [Wu, pg. 49, col. 1]. 
Wu discloses that conversion rate of brequinar crystals to hemihydrates increases as a function of time when stored under 75% relative humidity, the conversion started at 25%, 85% conversion, then complete conversion. 

Wu further teaches “different levels of impurities can cause crystal lattice imperfections and alter the thermodynamic properties and Variable levels of impurities can lead to problems in formulation processing, storage, and handling, and therefore impact the final product” [Wu, pg. 44, col. 1]. Wu teaches the impurities of each crystal lot, wherein of lot A contained 0.38%, lot B contained 0.5%, and lot C contained 0.26% impurities. As such a crystal form of brequinar sodium is 95.5% pure when the impurities are 0.5%. Therefore, Wu appears to meet claims 3 and 4 reciting at least 75% and at least 95% of the brequinar sodium salt is polymorphic form of brequinar salt. 

It would be prima facie obvious to one of ordinary skill in the art prior to effective failing date of instantly claim invention, to combine the reference and substitute the brequinar sodium taught by Janzer with the crystal form of brequinar sodium taught by Wu in the pharmaceutical composition taught by Janzer. One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because Wu teaches that the crystal form of brequinar sodium salt hydrate is thermodynamically stable and exhibited rapid dissolution rate and comparable water solubility. Moreover, Wu taches crystal of brequinar sodium with less amount of impurities which would overcome the formulation processing, storage, and handling problems. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622